           Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 1 of 38




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
ASHU SHUKLA,                                                                  Index No.:


                         Plaintiff,


                            -against-                                                   SUMMONS


DELOITTE CONSULTING LLP,
ATTORNEY GENERAL OF THE UNITED STATES,
US ATTORNEY FOR THE SOUTHERN DISTRICT OF NEW YORK,
DIRECTOR, FEDERAL BUREAU OF INVESTIGATIONS (FBI),
ASST. DIRECTOR, FEDERAL BUREAU OF INVESTIGATIONS (FBI)


                          Defendant.
------------------------------------------------------------------------X




        YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a copy
of your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance, on the Plaintiff within twenty one (21) days after the service of this Summons,
exclusive of the date of service; and in the case of your failure to appear or answer, judgment
will be taken against by default for the relief demanded in this complaint.

Dated: July 17th, 2020, New York, New York
                                                                                               Yours,
                                                                                          Ashu Shukla
                                                                                       _s_ashu shukla
                                                                                             Plaintiff
                                                                               202 Salem CT, Apt#11
                                                                                 Princeton, NJ 08540
                                                                             ashu.shukla@gmail.com
                                                                                    T # 917-488-6143
          Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 2 of 38




TO:

DELOITTE CONSULTING, LLP
30 Rockefeller Plaza
New York, NY 10112


ATTORNEY GENERAL OF THE UNITED STATES,
William Barr, in his official capacity, as well as his successors and assigns,
U.S Department of Justice,
950 Pennsylvania Avenue, N.W.,
Washington, DC 20530


US ATTORNEY FOR THE SOUTHERN DISTRICT OF NEW YORK,
Audrey Strauss, Acting US attorney, in her official capacity, as well as her successors and assigns,
One St. Andrews Plaza,
New York, NY 10007

Copy to:
US Attorney’s Office for the Southern District of New York,
Civil Division,
86 Chambers Street / 3rd Floor,
New York, NY 10007


FEDERAL BUREAU OF INVESTIGATIONS,
Christopher Wray, Director, in his official capacity, as well as his successors and assigns,
J. Edgar Hoover Building,
935 Pennsylvania Avenue N.W.,
Washington DC 20535


FEDERAL BUREAU OF INVESTIGATIONS,
William F. Sweeney, Jr., Asst. Director in Charge, in his official capacity, as well as his successors
and assigns,
26 Federal Plaza, 23rd Floor
New York, NY 10278-0004




                                                  2
           Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 3 of 38




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
ASHU SHUKLA,                                                                 Index No.:
                         Plaintiff,


                         -against-                                                        COMPLAINT


DELOITTE CONSULTING LLP,
ATTORNEY GENERAL OF THE UNITED STATES,
US ATTORNEY FOR THE SOUTHERN DISTRICT OF NEW YORK,
DIRECTOR, FEDERAL BUREAU OF INVESTIGATIONS (FBI),
ASST. DIRECTOR, FEDERAL BUREAU OF INVESTIGATIONS (FBI)


                          Defendant.
------------------------------------------------------------------------X




Plaintiff, ASHU SHUKLA (hereinafter “Plaintiff”), as and for his Complaint against defendant
DELOITTE CONSULTING LLP, ATTORNEY GENERAL OF THE UNITED STATES, US
ATTORNEY FOR THE SOUTHERN DISTRICT OF NEW YORK, DIRECTOR, FEDERAL
BUREAU OF INVESTIGATIONS (FBI), ASST. DIRECTOR, FEDERAL BUREAU OF
INVESTIGATIONS (FBI) (“Defendant”), alleges as follows:



                                        JURISDICTION AND VENUE


1. This Court has subject matter jurisdiction of the claims that arise under US Federal laws and
    New York laws.


2. Venue is proper because at least one of the parties resides in New York County, New York.

                                                        3
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 4 of 38




3. Plaintiff ASHU SHUKLA is a resident of New Jersey and a former employee of the Defendant.


4. Defendant DELOITTE CONSULTING, LLP, is a Delaware Partnership with its principal
   place of business located at 30 Rockefeller Plaza, New York, NY 10112.


5. The Federal Court of New York, New York has jurisdiction over this matter since the
   Defendant, Deloitte Consulting LLP, maintains a place of business New York County where
   the Plaintiff was previously employed.


6. The Federal Court of New York, New York has subject matter jurisdiction, supplemental
   jurisdiction as well as remedial authority over this case pursuant to the various federal civil
   right laws, federal statutes, state law violations and common law torts.


7. This is a civil action seeking monetary relief, compensatory damages, injunctive relief,
   disbursements, costs and fees for violations of Plaintiff’s rights resulting from events after his
   wrongful termination of employment with the defendant, Deloitte Consulting LLP, violation
   of U.S. Federal laws, New York State employment laws, and retaliation.

8. Specifically, Plaintiff alleges that Defendant intentionally, recklessly, and knowingly sought
   to maintain an illegal control of his federal and state civil and constitution rights, his personal
   liberty, his life, health, personal wellbeing, employment opportunities and willfully harassed
   him. Plaintiff alleges that Defendant purposefully and intentionally, violated plaintiff’s civil
   and constitutional rights and committed other wrongful acts after his termination of
   employment.


9. The alleged acts against Plaintiff were done knowingly, purposely, and with all intentions of
   depriving him of his right to be free of harassment, discrimination and retaliation after his
   employment with the defendant.




                                                 4
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 5 of 38




                           PARTIES AND RELEVANT INDIVIDUALS


10. Plaintiff, ASHU SHUKLA, is a former employee of Defendant DELOITTE CONSULTING,
   LLP, (“Defendant”).


11. Defendant, DELOITTE CONSULTING LLP, is a professional services firm that provides
   consulting services to a wide range of clients.


12. The parent company of Deloitte Consulting LLP is Deloitte LLP. Deloitte LLP employs over
   287,000 employees globally. Upon information & belief, in 2019, Deloitte LLP had total
   revenues of over $43,000,000,000 (Forty-three Billion USD)


13. Defendant is subject to Federal laws and State laws of the State of New York.

                                               FACTS


               Defendant’s use of False, Fraudulent and Misleading Persons and
                                     Identities for Harassment


14. Plaintiff ASHU SHUKLA is a 35-year old male of Indian national heritage who suffers from
    serious allergies which cause anaphylactic reactions and disability when triggered.


15. Plaintiff was awarded a Bachelor’s degree in Electronics and Telecommunication
    Engineering in 2006 from India, and a Master’s degree in Information Systems in 2010 from
    New York University – Courant School of Mathematics and Stern School of Business. Using
    this education, Plaintiff has amassed over 10 years of experience in the Technology
    Consulting Industry.


16. Approximately 9 years into his consulting career, in October, 2016, Plaintiff was offered a
    position as Senior Consultant at the defendant, Deloitte Consulting LLP’s, New York office.




                                                5
          Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 6 of 38




    After accepting the offer and clearing various background checks, the Plaintiff commenced
    working in December, 2016.

17. As employee for Defendant, Plaintiff enjoyed success in managing and delivering several
    projects where he helped the Defendant and Defendant’s clients develop and implement
    solutions and improvements to their businesses. He was praised for his work both by
    Defendant’s leadership and by Defendant’s clients. In 2017, the Plaintiff was also honored
    with the Deloitte US Consulting Business Solution Award after winning a cross Deloitte
    Consumer & Industrial Products (C&IP) practice solution competition Honors award on
    Consumer Product ideation challenge.

18. During the course of his employment, plaintiff suffered a life-threatening anaphylactic
    reaction. Over the course of next several months, various defendant employees mocked and
    harassed him on the basis of his disability, gender, national origin and race. Plaintiff was
    intentionally given a poor performance (a non-discriminatory reason), and was terminated
    from his employment on November 5th 2018.

19. After plaintiff’s termination, plaintiff was offered to use defendant Deloitte Consulting LLP’s
    career transition services. While using defendant’s career services, Plaintiff witnessed
    massive recruitment fraud, which was primarily orchestrated by defendant to harass the
    plaintiff based on his national origin, race and visa-based work permit limitations. On
    February 1st 2019, Plaintiff filed a wrongful termination lawsuit in the New York Supreme
    Court, with the help of an attorney. During the course of next months, defendant’s interference
    and harassment on plaintiff’s day to day life activities increased.

20. In July 2019, plaintiff learned from the defendant attorneys that during the course of plaintiff’s
    employment at defendant Deloitte Consulting LLP, an elderly woman employee,
    approximately twice the age of plaintiff, falsely and maliciously complained of plaintiff
    getting drunk and inadvertently touching her behind. These allegations were never mentioned
    to the plaintiff during the course of his employment, and as a matter of fact, defendant failed
    in following their own process and protocols by not informing or interviewing the accused
    (plaintiff) on the case. In early August 2019, plaintiff terminated his attorney, and decided to


                                                  6
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 7 of 38




    self-represent himself. In November 2019, plaintiff’s employment lawsuit was moved to
    Southern District of New York (SDNY), Federal Court.

21. In his employment lawsuit, plaintiff has claimed discrimination, retaliation and hostile work
    environment due to his disability / medical condition, gender, national origin and race.
    Plaintiff’s employment lawsuit is currently pending in SDNY case# 1:19-cv-10578-AJN. The
    facts presented below highlight the unlawful and illegal harassment activities by the
    defendant, Deloitte Consulting LLP, after plaintiff’s termination.


                        Recruitment Fraud and Unlawful Activities


22. After termination, plaintiff applied to various jobs through Deloitte Marketplace website.
    Upon information and belief, Deloitte selectively released plaintiff’s resume to firms like
    McKesson, Kohls, Vanguard etc. where plaintiff was destined not to be hired to jobs because
    they did not offer visa-sponsored employment for those specific positions. Thus, defendant
    conspired against and prevented Plaintiff from seeking alternate private sector visa-sponsored
    employment, thereby, further harassing and retaliating against the plaintiff based on his
    national origin and visa condition. Plaintiff was treated differently than similarly situated
    Deloitte employees who successfully used Deloitte transition services and got recruited.

23. Similarly, plaintiff applied through the Deloitte transition services marketplace website which
    did offer visa sponsored employment. Upon information & belief, Deloitte transition services
    coach, Aileen Baxter, coordinated with these potential future employers like Dr. Keurig
    Pepper, Microsoft, State Street etc., to make sure that the plaintiff could not get selected. Thus,
    defendant conspired against and prevented Plaintiff from seeking alternate private sector visa-
    sponsored employment, thereby, further harassing and retaliating against the plaintiff based
    on his national origin and visa condition. Plaintiff was treated differently than similarly
    situated Deloitte employees who successfully used Deloitte transition services and got
    recruited.

24. Before filing his lawsuit, plaintiff applied for a Director, Commercial Effectiveness position
    at Pharmaceutical firm GlaxoSmithKline (GSK). On February 18th 2019, the Human

                                                  7
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 8 of 38




    Resource Manager of GSK invited the plaintiff for an interview for this position. On February
    22nd 2019, the plaintiff held an interview with a Senior Director within GSK for his role, the
    interviewer really liked plaintiff’s profile and said that plaintiff would hear back from the
    recruiter next week. Upon information & belief, the miscreates from defendant, Deloitte
    Consulting LLP, gained access to plaintiff’s emails and phone conversation by illegal means,
    reached out the GSK recruiter, Kim Saintz, and disrupted plaintiff’s progress by stalling his
    interviews at the Equal Opportunity Employer GSK. Plaintiff’s progress is evident because
    the recruiter invited the plaintiff for the next round of the interview, however, knowingly did
    not schedule it.


25. Similarly, in late 2019, plaintiff applied to a position at Apple and his profile got selected.
    Apple’s recruiter, Caitie Wojdak, really liked plaintiff’s profile and reached out to the plaintiff
    both over email and phone for various roles in their AI/machine learning Product group. In
    early 2020, plaintiff followed-up with Apple recruiter both over phone and email; on February
    4th 2020, the apple recruiter told the plaintiff over phone that she would like schedule an
    interview as soon as possible. Upon information & belief, the miscreates from defendant,
    Deloitte Consulting LLP, gained access to plaintiff’s emails and phone conversation by illegal
    means, reached out the Apple recruiter and exerted their influence to stall and disrupt
    plaintiff’s progress at the Equal Opportunity Employer Apple. Minutes after his call to Apple
    recruiter on February 7th 2020, plaintiff received several spam emails claiming “red onion
    hair oil therapy” which upon information & belief, were likely sent by a specific defendant
    individual with last name Rohde


26. Similarly, the defendant disrupted plaintiff’s progress and his right to seek alternate
    employment at other firms. One incident alone can seem coincidental; however, multiple
    instances with similar actions and results are unlikely to be coincidental. The evidence for
    recruitment fraud in this case is overwhelming, the defendant has used illegal means to hack
    into plaintiff’s communications and exerted their influence on innocent recruiters from
    prestigious firms to further their scheme to illegally control the Plaintiff, deny his rights and
    freedom to find equal opportunity employment, constrain his civil and constitutional rights,



                                                  8
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 9 of 38




    endanger Plaintiffs life, health, wellbeing, and reputation, and harm Plaintiffs income,
    financial resources, and access to credit.


27. Defendant Deloitte Consulting LLP organized and orchestrated recruitment fraud against the
    plaintiff. The defendant human resource managers and talent relation team coordinated with
    recruiters and human resource managers of other firms to make sure the plaintiff could not
    seek alternate full-time employment. For example, in early 2019, plaintiff applied to two roles
    at firm MassMutual - Project Manager (Data Science and Analytics), and Director Product
    Management. In February 2019, MassMutual recruiter reached out to the plaintiff for the
    Director Product Management position. However, late February, plaintiff logged on to the
    MassMutual recruitment website to learn that his underlying employment applications were
    deleted with just the application name remaining intact. Upon information and belief, the
    defendant made an ongoing effort to retaliate against the plaintiff, by first invading his privacy
    and reading his emails through cyber-espionage, then coordinating with MassMutual team to
    first change the title of plaintiff’s application / position from Director Product Management
    to Project Manager (Analytics and Data Science), then deleting plaintiff's underlying
    application from MassMutual system, and then sending a rejection letter to the plaintiff of not
    being selected.


28. Defendants conspired against the plaintiff, and/or prevented and conspired to prevent Plaintiff
    from seeking alternate private sector employment, while Defendants and their enterprises
    have benefitted economically, socially, and politically from Plaintiffs labors during his
    employment, thereby illegally controlling Plaintiff, constraining his civil and constitutional
    rights, endangering Plaintiffs life, health, wellbeing, and reputation, and harming Plaintiffs
    income, financial resources, and access to credit.


29. Upon information & belief, Defendants engaged in illegal activities such as conspiring to,
    arranging, and intercepting Plaintiff's attempts to secure alternate employment by imaging his
    smartphone, intercepting and hacking telephone and internet communications (factual
    allegations are given in the paragraphs above & below) with various employers and/or
    recruitment agencies. These actions may in future cause the Plaintiff to be late in numerous

                                                 9
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 10 of 38




    payments for mortgage, telephone service, internet service, and other essential services, create
    late payment penalties, and damaged Plaintiff's credit standing and credit availability. These
    actions by Defendants were part of an illegal pattern of maintaining control of the plaintiff,
    and violation of his civil and constitutional rights.


30. Defendants prevented and conspired to prevent Plaintiff from seeking alternate private sector
    employment, while Defendants and their enterprises have benefitted economically, socially,
    and politically from Plaintiffs labors during his employment, thereby illegally controlling
    Plaintiff, constraining his civil and constitutional rights, endangering Plaintiffs life, health,
    wellbeing, and reputation, and harming Plaintiffs income, financial resources, and access to
    credit.


31. Defendants conspired to and engaged in employment fraud, recruitment fraud, tortious
    business interference and illegal activities to force Plaintiff to liquidate personal and real
    property, so that plaintiff could become destitute and homeless, thereby illegally controlling
    Plaintiff, constraining his civil and constitutional rights, endangering Plaintiffs life, health,
    wellbeing, and reputation, and harming Plaintiff's income, financial resources, and access to
    credit.



         BioChemical/Medical Manipulation, Extreme Endangerment, Health Abuse and
                                                Retaliation


32. On August 1st 2019, plaintiff terminated his attorney. On August 2nd 2019, the apartment
    below plaintiff’s home was rented. Upon information & belief, in a durable pattern of fraud
    to illegally control and manipulate the plaintiff, defendant rented this apartment. In due course
    of time, they rented another apartment. Defendant, Deloitte Consulting LLP, uses the
    apartment just below plaintiff’s apartment to execute many of their illegal activities. This
    apartment is usually unoccupied, as defendant agents prefer to live on the other apartment.




                                                 10
        Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 11 of 38




33. Starting approximately in March 2020, Plaintiff noticed sounds like ultrasonic booms from
    the apartment below, and noticed intense ultrasound vibrations under his home floor, chair,
    couch and bed shortly thereafter. On knowledge and belief, Defendants installed
    BioChemical/Medical manipulation devices on the walls and ceiling of the apartment below
    to act as an ultrasound vibration irritant to Plaintiff.


34. Upon knowledge and belief, in a continuous pattern of harassment, personal destruction,
    control and subjugation, defendant has used multiple BioChemical/Medical manipulation
    devices to continuously harass the plaintiff. These devices include (a) remote operated
    ultrasound irritant equipment, (b) remote operated ray emitting gun, (c) remote operated
    manipulation devices placed inside plaintiff’s home, and (d) hand held taser or laser weapons.


35. Upon information and belief, these devices and ray emitting guns, including the ultrasound
    vibration irritant, emit light in the form of waves and particles that can easily penetrate through
    any material, enter the human body and cause damage. These equipment/machines were being
    remotely operated by the defendant from their rental apartment below, and/or by their agents
    on roads and driveways. As a result, plaintiff has experienced multiple symptoms including
    worsened allergies, heart palpitations, muscle cramping, upset stomach, chest pains, organ
    hyperextension and bleeding. For example, around the end of April, plaintiff experienced
    bleeding around his toe nails.


36. These equipment/machines were heavily used against the plaintiff in the months of April,
    May and June 2020, especially when defendant was hoping for the plaintiff to collaborate
    with them as part of this lawsuit. First, the defendant through their illegal means sent racially
    obtuse messages to the plaintiff. Then the defendant sent pictures of women of varying ages,
    and sexually explicit messages, along with chemically induced BioChemical/Medical
    manipulation and asked if plaintiff would like to collaborate. When the plaintiff denied, the
    defendant through their illegal means over the internet asked the plaintiff to collaborate with
    them against other defendant employees, in-exchange for portion of money as part of final
    settlement. Plaintiff denied each request. Each time the plaintiff denied, the use of the above-
    mentioned BioChemical/Medical devices increased.

                                                  11
        Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 12 of 38




37. In approximately March 2020 through June 2020, Defendants undertook extremely aggressive
    use of both the in-floor ultrasound unit and the BioChemical/Medical Manipulation Device.
    These operations ran periodically throughout the day, every 24-hour period, occurring as
    much as 18 hours out of every day. As a result of these operations, plaintiff experienced an
    entire set of BioChemical/Medical symptoms that he never experienced and understood as an
    individual before, including exhaustion, multiple rashes, stomach pain and cramps, confusion,
    blood clots and heart palpitations.


38. On aggressively extreme use of these manipulation devices, plaintiff witnessed panic attacks
    and depression. Periodically, defendant injected the plaintiff with surface-based chemicals,
    aerosols and/or food-based chemicals, that caused swelling of plaintiff’s entire body, retention
    of stool, organ enlargement, bleeding and deep vein thrombosis. With time, other more
    extreme symptoms not previously known to Plaintiff were added, including symptoms of
    temporary paralysis including tingling on arms and legs, bursting of veins in colon, extreme
    muscle cramping, and the initial stages of heart attack related chest pains.


39. On May 4th 2020, plaintiff made a call to his local law enforcement agency, West Windsor,
    New Jersey Police Station. Plaintiff discussed his situation on the use of ultrasonic vibration
    devices on the plaintiff from the apartment below. Sargent Loretucci, mocked the plaintiff for
    making such claims and notified the plaintiff that “No Jugde in the United States will issue a
    warrant to the police to search his neighbor’s apartment for this situation”. Upon knowledge
    and belief, Sargent Loretucci was contacted by defendant and/or defendant agents during
    plaintiff’s call with the police station.

40. Through this very intense, abusive process, Plaintiff was able to understand the apparently
    isolated medical issues as all or nearly all related to the same root cause, the above-mentioned
    BioChemical/Medical manipulation devices. As a direct consequence of Defendants illegal
    operation of the BioChemical/Medical Manipulation Device, Plaintiff was forced to live with
    a panic-stricken nervous system, proceed with his daily life with a barrage of remote
    manipulated physical assaults on his body, vital organs including kidneys, heart, brain and




                                                12
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 13 of 38




    central nervous system. This made simple tasks like driving and/or walking extremely
    hazardous.


41. With time plaintiff learned that since these devices emit a form of electricity, they interfere
    with a person’s regular heart rhythm, such as the heart does not beat properly and does not
    carry enough oxygen to the body. This may lead to confusion, exhaustion, anger, blood clots
    and heart palpitations, and in extreme cases, heart attack or death. Plaintiff discovered that the
    only practical, non-destructive way to deal with the pain was to reduce the body exposure to
    the ground or the bed by sitting or standing up. Meditation and engaging in devotional
    activities also helped. Thus, on several occasions, plaintiff was forced to sit-up or stand for
    several hours in the middle of the night to prevent extreme irreversible damage to his body.


42. BioChemical/Medical abuse was used by Defendants in such a way as to emphasize certain
    directions for plaintiff's thinking. During this period, when Plaintiff voiced against these
    illegal practices of the defendants, by complaining to the local law enforcement or by shouting
    inside his own apartment in anger, more pain was inflicted upon the plaintiff. At other times,
    when the plaintiff refused to collaborate on defendant demands, more pain was inflicted to
    steer Plaintiff away from this direction. On knowledge and belief, defendants remotely
    commanded these BioChemical/Medical manipulations, and the resultant pain and other
    symptoms, just like a pilot would remotely command a drone, and tracked plaintiff’s
    movement inside his house using sonar and x-ray video cameras fitted in the apartment below
    and outside his house.


43. At other times, defendant used plaintiff’s cellular phone location and plaintiff’s car GPS to
    track his location outside his apartment. These BioChemical/Medical manipulation
    techniques were also used, on knowledge and belief, by other police powers and agencies not
    yet identified. These persons veered into the path of or bumped into Plaintiff repeatedly, while
    interfering with Plaintiff on sidewalks, on roads, and other public places and used
    BioChemical/Medical manipulation device in an attempt to artificially induce emotional
    distress, or apparent erratic behavior on the Plaintiff. These activities demonstrate Defendants
    pattern of BioChemical/Medical manipulation, and their intent to cause or create harm to

                                                 13
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 14 of 38




    Plaintiff through tampering, retaliation, control, and violation of civil and constitutional rights
    in public places.


44. Defendants conspired to and engaged in BioChemical/Medical manipulations of Plaintiff to
    generate biochemical brain chemistry derived impulses to encourage Plaintiff to act against
    his own instincts, values, and reasoning, thereby illegally controlling Plaintiff, constraining
    his civil and constitutional rights, endangering Plaintiff's life, health, wellbeing, and
    reputation, and harming Plaintiff's income, financial resources, and access to credit.


45. Defendants conspired to and engaged in BioChemical/Medical manipulations of Plaintiff to
    disrupt normal body processes, such as heart rhythms, respiration, digestion, to induce
    allergy symptoms, and engaged in other interferences with normal bodily functions, thereby
    illegally controlling Plaintiff, constraining his civil and constitutional rights, endangering
    Plaintiffs life, health, wellbeing, and reputation, and harming Plaintiff's income, financial
    resources, and access to credit.


46. Through their pattern of BioChemical/Medical manipulation and abuse, defendants conspired
    to and willfully harmed and endangered Plaintiff's health, quality of life, and long-term health
    prospects. Thus, the defendant endangered Plaintiff and other members of the public who
    happen to be near the plaintiff, thereby illegally controlling Plaintiff, constraining his civil
    and constitutional rights, endangering Plaintiffs life, health, wellbeing, and reputation, and
    harming Plaintiffs income, financial resources, and access to credit.



               Defendant’s use of False, Fraudulent and Misleading Persons and
                                       Identities for Harassment


47. Defendant has purposefully obscured the real identities of the persons, to provide a cover for
    agents and officers operating undercover, and for legitimate law enforcement officials to hide
    their corroboration with the defendant for intelligence purposes. These persons, patterns of
    camouflage, and false and misleading identities have been used against the plaintiff to
    maintain an illegal control of the plaintiff, to conceal defendant’s illegal patterns of

                                                 14
        Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 15 of 38




    constructive frauds, personal and intellectual property theft, violations of plaintiff’s civil and
    constitutional rights and other wrongful acts.


48. In addition, defendant has used and abused the power of artificial intelligence and bots to
    conceal the real identities of the persons, and to conduct a harassment and discrimination
    campaign against plaintiff by pushing illegitimate content to the plaintiff’s over his phone,
    internet, internet television (TV) and radio. Defendant has used artificial intelligence systems
    to hacked into plaintiff’s internet content delivery networks (CDN), learn the lip movement
    and voice modulation of leading personalities, and replay tailored and manipulated content
    over realtime to the plaintiff. Defendant has mocked the plaintiff by manipulating online and
    internet TV statements of leading personalities all over the world. These patterns of
    engagement, and harassment been used against the plaintiff to maintain an illegal control of
    the plaintiff, and violate his civil and constitutional rights.

                                Defendant’s use of Cyber Espionage and
                              Artificial Intelligence to Harass the Plaintiff


49. As stated earlier, defendant Deloitte Consulting LLP has placed these agents in the same
    apartment building as the plaintiff. This was done to achieve three objectives (a) place their
    BioChemical/Medical manipulation devices near the plaintiff to constantly harass him, (b)
    place their electronic equipment near the plaintiff to constantly monitor plaintiff’s computer
    communications, and (c) and to constantly monitor plaintiff’s phone activity. By maintaining
    wireless range proximity, and hacking into device operating system and hardware BIOS,
    defendant has continually monitored plaintiff’s phone and computer activity. Defendant has
    thereby illegally maintained a control on Plaintiff, and has constrained his civil and
    constitutional rights


50. Similarly, defendant has continually monitored and listened to plaintiff’s calls, and had
    programmed his phone in such a way that it dials directly to their programmed voice-box for
    certain essential services like the New Jersey Unemployment insurance etc. At other instances
    over the phone, defendant agents have posed as financial services / bank employees or


                                                  15
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 16 of 38




    employees supporting basic utilities like air conditioning etc. Defendant has thereby illegally
    maintained a control on Plaintiff, and has constrained his civil and constitutional rights

51. In addition, defendant has hacked into plaintiff’s internet and his internet’s content delivery
    network (CDN), so that he is constantly monitored and frequently provided with manipulated
    / tailored internet content mainly intended to mock and harass him. In early May 2020,
    plaintiff moved away his retail Xfinity connection to a business connection with static IP
    addresses to avoid the CDN hack. However, soon after installation, the defendant found a way
    to hack into plaintiff’s new internet connection, and again started sending him sexually
    explicit messages and requests to collaborate. Plaintiff then disconnected his expensive
    business internet connection as it could not solve the issue of CDN hack. Defendant has
    thereby illegally maintained a control on Plaintiff, and has constrained his civil and
    constitutional rights, endangering Plaintiff's health and wellbeing.

52. In the month of May and June 2020, over the internet, the defendant has sent multiple racially
    demeaning messages to the plaintiff like “Cow Urine Therapy”, and messages during the
    recent black lives’ movement like “I can’t breathe” / “SA can’t breathe”, thus mocking the
    plaintiff not only based on his race, but also on defendant’s heavy use of
    BioChemical/Medical manipulation device against the plaintiff. These durable patterns of
    frauds, and harassment tactics were used to maintain an illegal control of the plaintiff,
    continually tamper with plaintiff’s emotions, health and well-being, and violate his civil and
    constitutional rights.

53. In 2020, after the coronavirus shut the economy and business down, defendant increased their
    used of artificial intelligence and bots over the internet / internet TV to mimic lip movement
    and voice of leading celebrities over the world, provide fake news to the plaintiff and
    intentionally create panic. Defendant used such technology to mock the plaintiff and leading
    personalities over his internet. Instances of such fake content included fake video interviews
    by famous celebrities, fake news on news media websites, changed lyrics on Youtube songs
    etc. Defendant has thereby illegally maintained a control on Plaintiff, and has constrained his
    civil and constitutional rights



                                                16
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 17 of 38




54. On knowledge and belief, during this period from February to July 2020, the defendant
    operated BioChemical/Medical Manipulation Device, from the apartment below plaintiff's
    apartment, to raise fear and anxiety generating brain chemistry in conjunction with
    aforementioned intimidating and reckless operations of Defendants, frightening and terrifying
    the Plaintiff.

55. In 2019, these defendant agents threatened the plaintiff on stealing his identity. Upon
    information and belief, as a result of these illegal monitoring activities, defendant and its
    agents have all of plaintiff’s personal identifiable information, including his bank accounts,
    social security number etc. which they may use anytime in future against him. Plaintiff is
    continually worried by the thought that the defendant is monitoring him, and may use of his
    own information against him in future. Defendant has thereby illegally maintained a control
    on Plaintiff, and has constrained his civil and constitutional rights

56. Previously, defendant hacked plaintiff’s internet, and requested over internet chat and/or by
    spam mail to collaborate with them as part of this lawsuit. Similarly, defendant has hacked
    into plaintiff’s phone communications. Defendant continuously monitored and listened to
    plaintiff’s calls, and had programmed my phone in such a way that it dials directly to their
    programmed voice-box for certain essential services like the New Jersey Unemployment
    insurance etc. At other instances over the phone, defendant agents have posed as financial
    services / bank employees or employees supporting basic utilities like air conditioning etc.


57. Upon information and belief, defendant HR professionals and agents have been instituting the
    above-mentioned fraudulent practices including recruitment fraud to sustain an illegal control
    on plaintiff’s health, career, finances, personal relationships, internet / phone
    communications, court lawsuits etc. They are using the resources provided by the defendant
    to illegally orchestrate nefarious harassment schemes in order to save their own jobs.

58. On June 23rd 2020, the defendant sabotaged plaintiff’s IBM think pad computer, and later sent
    him fake emails from accounts of his own family members to mock him and to purposefully
    delay his work and progress on this lawsuit. Upon information & belief, this was done by



                                                 17
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 18 of 38




    Joanna Rohde, who has been actively trying to harass him for months to cover her illegal work
    against the plaintiff at the Deloitte Talent Relations department.



                           Abuse of Professional Services by the Defendant


59. In end of May 2020, upon information and belief, defendant purposefully sabotaged plaintiff
    Home Air Conditioning System. When Plaintiff attempted to request a service for his air
    conditioning, he was unable to complete the very simple process. His internet search options
    were limited by the defendant, and on a call for service, Plaintiff was greeted by a person
    using heavy and unkind tone demanding hundreds of dollars for a visit. On knowledge and
    belief, the support call was intercepted and used by Defendants as part of an ongoing pattern
    of abuse of rights of Plaintiff.


60. In mid-June 2020, plaintiff requested an air-conditioning technician visiting a nearby
    apartment to diagnose the issue, and the technician said that the condenser unit placed outside
    the house was low on refrigerant. Upon information and belief, defendant sabotaged
    plaintiff’s air conditioning unit and leaked the refrigerant from a perfectly working
    comparatively new unit into the environment, causing harm both to the plaintiff and the
    environment. Thus, the defendant maintained an illegal control of the plaintiff, purposefully
    engaged in overheating of plaintiff’s apartment in the summer 2020, ensured he could not get
    proper service, sabotaged his personal property, and violated his civil and constitutional
    rights.


61. Similarly, in early July 2020, plaintiff tried to make an advanced estimated tax payment to the
    IRS using IRS direct pay. Plaintiff entered his bank information on the IRS system, and
    submitted the electronic payment. But two days later, plaintiff received an email from the IRS
    mentioning that the payment was returned. When plaintiff contacted his bank, Chase, plaintiff
    was first greeted by a voice prompt where he was required to enter his debit card, personnel
    pin and account number, then by an unkind person who could not verify the transaction. Upon
    information & belief, this practice was undertaken by Defendant Deloitte Consulting LLP
    posing as a Chase Bank operator to steal plaintiff’s personal information. This is another

                                                18
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 19 of 38




    element of what is by now familiar illegitimate control, personal subjugation, control, and
    harassment of the plaintiff by Defendants.


62. In 2020, the United States economy was impacted by the Coronavirus crisis. The government
    passed the CARES act which allowed state governments to extend unemployment benefits
    starting end of March 2020. In April and May 2020, plaintiff made several attempts to contact
    the New Jersey unemployment department and obtain unemployment insurance, however,
    and his application attempts, both over the internet and over the phone, were continually
    stymied by mail and by wire interference. Upon information & belief, this practice was
    undertaken by Defendant in an attempt to maintain illegal control over the plaintiff, and
    further harass him and emotionally frustrate him. This was another element of the by now
    familiar asset stripping, personal destruction, control, and subjugation of plaintiff by
    Defendants.

63. This abuse of professional services fraud is similar to the recruitment fraud orchestrated by
    the defendant. Plaintiff has not been able to get in touch with real professional services
    personnel, just as no other job had been made available to Plaintiff. Thus, defendant has
    destroyed the civil rights, personal liberty and pursuit of justice of a pro-se plaintiff,
    endangering his life, health, personal wellbeing and reputation, and harming his income and
    access to credit.

                             Defendant’s Manipulation and Retaliation


64. Defendant has placed speaker system that made loud and annoying race vehicles noises day
    and night, in conjunction with operation of the BioChemical/Medical manipulation device
    and ultrasonic irritant equipment as desired, sprayed entrance of his apartment with chemicals,
    and arranged soft searches of the apartment as and when they pleased. Defendant has thereby
    illegally maintained a control on Plaintiff, and has constrained his civil and constitutional
    rights and endangering his health and wellbeing


65. Defendants conspired to, arranged, and intercepted Plaintiff's attempts to claim
    unemployment benefits due to Plaintiff in 2020 by intercepting and hacking telephone and

                                                 19
        Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 20 of 38




    internet communications with the State of New Jersey agency responsible for the
    administration and payment of state and federal unemployment benefits rightfully due
    Plaintiff. These actions are part of an illegal pattern of peonage, control, and violation of civil
    and constitutional rights by Defendants.

66. On June 2nd 2020, upon patterns of behavior, knowledge and belief, defendant with the help
    of their agents, cracked plaintiff’s car windshield. Plaintiff found out about the crack when he
    reached his parking lot around 2:30 PM. Defendant later sent the plaintiff signals indicating
    that they were doing this to save themselves from their own retaliation against other Deloitte
    employees in spite of knowing that plaintiff is not interested in teaming up, for or against, any
    current or former Deloitte employee.


67. Also, on June 2nd 2020, upon patterns of behavior, knowledge and belief, defendant
    deliberately, wantonly and mercilessly coordinated with a restaurant chef to put extra large
    quantities of mustard in plaintiff’s restaurant ordered food, when they clearly know that
    plaintiff is allergic to Mustard. This specific fact was stated by the plaintiff on his call to
    Joanna Rohde on March 6th 2018, and is also consistent with his medical history. The court
    must note that in this specific case, mustard is not an active ingredient of the Indian dish that
    was ordered (Paneer 65), as verified by the plaintiff and leading Indian food websites. Upon
    information, belief and pattern of behavior, these tasks were coordinated by defendant Joanna
    Rohde, who is as accused party on plaintiff’s employment lawsuit.

68. During early May 2020, various defendant agents switched back and forth during the course
    of a date or weekend with plaintiff’s long term companion, which included repetitions of
    tactics, on knowledge and belief, previously used by Defendants to maintain control, violate
    civil and constitutional rights, and were used as part of a coordinated effort to threaten the
    Plaintiff over his companion and her employment, so that he gets irritated, and he might act
    in an irrational way to benefit the defendants, and benefit their scheme of illegal control and
    manipulation. Plaintiff was also BioChemical/Medically abused by defendants several times
    during this period, on knowledge and belief, to endanger Plaintiff and his companion, and in
    an attempt to provoke Plaintiff's anger against his companion


                                                 20
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 21 of 38




                               Manipulation by Defendants endangering
                                 Plaintiff and the Public in Public Places


69. On the week of August 27th 2018, the defendant’s decided not to pay any bonus to the
    plaintiff. Senior Manager Brian Zhong kicked-off the week with change in behavior,
    aggressive attitude and hostility towards the plaintiff. Other events of the week are mentioned
    in paragraphs 25 and 38 of the complaint. The defendant knew that the plaintiff was not being
    given any pay-raise, bonus or promotion, and wanted their Senior Manager to safeguard his
    own interests and that of the firm. As the week progressed in the state of Colorado, upon
    knowledge and belief, unidentified agents of defendant began to harass the plaintiff. These
    persons veered into the driving path of or car parking lot of the plaintiff, while interfering
    with Plaintiff in these public places in an attempt harass and threaten the plaintiff.


70. On one occasion, an unidentified vehicle zoomed, honked and passed the plaintiff more than
    once. On another occasion, the plaintiff, and an elderly person driving on the next lane had to
    abruptly bring their cars to a stop because an unidentified vehicle suddenly stopped in front.
    These harassing behaviors caused a simple trip to the office or hotel to become dangerous to
    Plaintiff and others, particularly the elderly.


71. Plaintiff, without giving much details, briefly mentioned about these incidents to Senior
    Manager Brian Zhong on plaintiff’s project release on August 30th 2018. Brian Zhong
    admitted that he was getting pressure from a Partner and HR to release the plaintiff from his
    project. Upon information and belief, these activities demonstrate Defendants pattern of
    harassment, and their intent to cause and create harm to Plaintiff through tampering,
    retaliation, control, and in violation of civil and constitutional rights in public places.

72. Similarly, several times during February to July 2020, Plaintiff experienced severe emotional
    trauma, as Defendants raced motor vehicles at Plaintiff from various driveways along his daily
    walking route multiple times during plaintiff’s walk or biking activity, endangering his travel.
    At other times, defendants managed to abruptly change traffic lights, and unknown drivers
    raced through intersections.

                                                  21
        Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 22 of 38




     Tampering and Retaliation against Witness, Victim, Informant by Defendants


73. Upon information and belief, members of firm Deloitte Consulting LLP, along with their
    agents, have tried to conceal their presence and their activities by engaging in violations
    against Plaintiff, such as making threats of identity theft to the plaintiff, in part, to conceal
    their identity, in part to conceal causation on unlawful activities, in part, to disguise their
    fraudulent relations with members of government agencies such as USCIS, and in part, to
    abuse the constitution under color of law, thereby scheming to illegally controlling Plaintiff,
    constraining his civil and constitutional rights, endangering Plaintiff's health, wellbeing, and
    reputation, and harming Plaintiffs income, financial resources, and access to credit. Examples
    of such actions are given below:


74. In September 2019, Plaintiff filed a Federal lawsuit against the Director, United States
    Citizenship and Immigration Services, for intentionally delaying and denying his visa
    application. On December 2nd 2019, Asst. US Attorney, acting on behalf of the defendant,
    reached out to the plaintiff by email. Immediately after defense attorney’s email, unidentified
    agents, who upon information & belief represent firm Deloitte Consulting LLP, gained access
    to plaintiff’s emails by illegal means and started sending SMS to the plaintiff’s phone in order
    to bribe him to stop this lawsuit. When the plaintiff did not respond, these bribes turned into
    threats of identity theft. Since then, plaintiff has started receiving emails depicting bank
    account statements, credit card transactions, health and life insurance, with people having
    name similar to plaintiff.


75. On December 3rd 2019, the defense attorney formally made an appearance on the above
    mentioned USCIS case against the plaintiff. On December 4th 2019, on this employment
    discrimination case, Plaintiff filed his First Amended Complaint in Federal Court where he
    identified threats of identity theft. Soon thereafter, above mentioned agents stated sending
    messages claiming they have influence over the USCIS defendant and Asst. US Attorney.




                                                22
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 23 of 38




76. On January 7th 2020, at 11:43 AM, plaintiff emailed the Asst. US Attorney, who is a Federal
    Officer at the Department of Justice. Within the next few minutes above mentioned agents
    sent an email back to the plaintiff with heading ‘David Beg’. Plaintiff reported this to the US
    Attorney, who mentioned that he is representing the US Federal government in this matter,
    and cannot represent the plaintiff. Upon information & belief, Deloitte miscreants gained
    access to plaintiff’s emails by illegal means and mocked the plaintiff and the US Attorney.


77. On January 24th 2020, plaintiff’s father emailed plaintiff’s brother to send birthday withes to
    his 2-year daughter. Plaintiff was copied on this email. Within minutes after plaintiff received
    this email, miscreates read plaintiff’s email using unlawful means, and started abusing the
    plaintiff by sending linked-in message from fake person named Fruzsina Onyedikachi
    implying “fuck-off” and email messages saying ‘fuck-off”. Upon information, belief and
    patterns of behavior, employees and agents of Deloitte consulting LLP knowingly sent these
    insinuating emails to cause severe emotional trauma to the plaintiff thus impacting his health
    and well-being.


78. On January 29th 2020, plaintiff filed a police complaint in this matter. Upon information,
    belief and patterns, the defendant has maintained continuous surveillance of plaintiff’s
    communications. After plaintiff’s filing of the police report, defendant miscreants increased
    their attacks against the plaintiff.


79. On December 12th 2019, plaintiff sent a letter to the Court Judge mentioning that the plaintiff
    will return from his vacation on December 30th 2019. On December 30th 2019, on his way
    back to his home in New Jersey, plaintiff called a restaurant at Washington D.C to make an
    appointment for lunch. Defendant tracked plaintiff’s call and location, and collaborated with
    Washington D.C traffic police to give the plaintiff a falsified parking ticket worth $250 while
    plaintiff was having his lunch. The ticket says that Plaintiff’s car was wrongly parked at a
    disability spot because it does not have a disability sign, whereas, plaintiff has proof that his
    car was parked one space behind the traffic board with disability sign.




                                                23
        Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 24 of 38




80. Plaintiff prays every morning so that he is constantly reminded of god, and is given
    opportunities to seek his guidance and forgiveness. On the morning of February 4th 2020,
    plaintiff prayed a little longer than usual using youtube videos. The same day, plaintiff
    received an email from Bank of America, from a person named DivineJoy Odion. The plaintiff
    telephoned the local Bank of America branch to learn more about the identity of this person,
    named DivineJoy Odion, however, the Bank said they do not have a person working with this
    name. Upon information and belief, employees and agents of the defendant, who plaintiff
    believes have maintained constant surveillance of his devices and communications, gained
    access to plaintiff’s phone and youtube application, invaded plaintiff’s privacy and mocked
    the plaintiff that he “over dosed on his divine joy” on that day.


81. Defendant conspired to and engaged in an ongoing pattern of mail fraud to manipulate and
    sustain their control of Plaintiff's career, finances, personal relationships, political & social
    interactions, compliance with legal mandates, thereby illegally controlling Plaintiff,
    constraining his civil and constitutional rights, endangering Plaintiff's health, wellbeing, and
    reputation, and harming Plaintiffs income, financial resources, and access to credit.


82. Previously, upon information & belief, defendant has concealed her identity in sending fake
    email communications from people like Alison “Buttram” from Ernst & Young, on one part
    mocking the plaintiff on her success in instituting malicious sexual harassment charges
    against the plaintiff, and on the other part staging recruitment fraud by disguising her identity.
    Upon information & belief, defendant has also sent plaintiff emails to mock his disability /
    medical condition with emails from people like Jacquline Daniels, Ganesh Ginwali, Johanna
    Walkers, Jonny Wallhead etc.


83. Between August 27th and August 30th 2018, when the plaintiff got released from his Ball
    Corporation project, where the defendant mercilessly denied plaintiff’s pay-raise, promotion
    and bonus, plaintiff got similar harassment emails. These emails included extremely
    emotionally tormenting slogans like “take Cannibis oil for Pain Relief”, “J’s toe nail fungus”
    or “Cow Urine Therapy”. Recently, in February 2020, Plaintiff again started receiving these
    disgusting “Cow urine therapy” emails from salesforce.com servers after he filed a police case

                                                 24
        Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 25 of 38




    against these Deloitte miscreants. These emails go beyond all possible bounds of decency.
    Upon information, belief, circumstances, timing and patterns of behavior of these emails
    suggest that these emails were being sent by the same individuals at defendant who were
    endangering plaintiff in public places (id 109-111).


84. Upon information & belief, defendant used a variety of cyber weapons and espionage
    techniques like phishing and hacking to gain illegal access to plaintiff’s data. Defendant has
    used simple techniques available on ‘Youtube’ which help them read data from plaintiff’s
    wireless network, to instituting more complex hacking techniques like introducing a malicious
    code (called exploit) on plaintiff’s antivirus software like Norton or Bitdefender. These
    hacking and phishing attacks give the defendant in-depth insights into plaintiff’s day to day
    online activities, including job applications, financial accounts and transactions, personal
    contact list, plaintiff’s private email communications with other individuals etc., thereby
    helping the defendant in their scheme to illegally control the Plaintiff, deny his rights and
    freedom to find equal opportunity employment, constrain his civil and constitutional rights,
    endanger Plaintiffs life, health, wellbeing, and reputation, and harm Plaintiffs income,
    financial resources, and access to credit.


85. On October 23rd 2019, plaintiff visited the New York Supreme Court and logged into court’s
    free-wifi server. As soon as the plaintiff logged on to the network, within a matter of seconds,
    plaintiff’s computer was attacked by more than 300+ illegal connections. Upon information
    and belief, Defendants conspired to and continually tampered with and retaliated against
    Plaintiff, by orchestrating a sophisticated scheme of retaliation using internet phishing and
    cyber-espionage, carefully capturing plaintiff’s email, voice communications and online
    internet activities mainly centered on securing alternate employment and maintaining
    financial independence, and Plaintiff’s efforts to expose and adjudicate defendant’s illegal
    control of Plaintiff, forced labor, trafficking, violations of civil and constitutional rights, and
    other illegal acts of Defendants against Plaintiff, thereby illegally constraining his civil and
    constitutional rights, endangering Plaintiff's life, health, wellbeing, and reputation, and
    harming Plaintiff's income, financial resources, and access to credit.



                                                 25
        Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 26 of 38




86. Upon information and belief, Defendant has intentionally, knowingly, and tortiously provided
    legal services using attorneys actually in support of Defendant. This conflict of interest,
    undisclosed to Plaintiff, resulted in inherently dishonest professional services due to
    Defendants' illegal control of all of Plaintiff's affairs.


                         Dishonest Attorney Services & Mail Fraud


87. In the state court, Plaintiff asked Mr. Vandamme, his previous attorney, to serve
    interrogatories to the defendant several times from May through July 2019. However, Mr.
    Vandamme failed to do so. On August 6th 2019, four days after dismissing Mr. Vandamme,
    plaintiff served interrogatories to the defendant. However, the defendant refused to respond
    to these interrogatories. Similarly, defense attorneys claimed that they shared 1222 pages of
    discovery response to the plaintiff, however, by mid-August 2019, plaintiff and his previous
    attorney, Mr. Vandamme, received only 278 pages of discovery responses from the defendant.
    Defense attorneys were not honest in their court filings or responses.


88. Defense attorneys claimed that they answered plaintiff’s discovery demands by sending
    written discovery responses to plaintiff’s attorney Mr. Vandamme on July 12th 2019, in an
    email with valid attachments. However, on August 2nd 2019, Mr. Vandamme claimed that he
    had already shared all material received from the defendant and there was no mention of the
    100 pages long discovery responses. These discovery responses suddenly appeared on August
    15th 2019 after the defendant filed their responses.


89. In July 2019, Plaintiff requested his then counsel, Mr. Vandamme, to file a fourth discovery
    demand request with a simple a simple CCTV footage request. Mr. Vandamme claimed that
    he sent the request to the defendant. However, after his termination, Mr. Vandamme informed
    the plaintiff that he timely created the discovery request, however, he failed to share it with
    the defendant.


90. Plaintiff has multiple date and time stamped recorded conversations from May 2019, June
    2019 and July 2019 between the plaintiff and his previous counsel, Mr. Vandamme, in which

                                                   26
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 27 of 38




    Mr. Vandamme clearly states that the defense attorneys, Mrs. Brochin and Mr. Tabakman,
    have clearly stated to him multiple times that a defendant employee, Christina Young, is still
    employed with the defendant. However, in their communications with the plaintiff and the
    court, the defense attorneys stated that the elderly woman employee left Deloitte before
    plaintiff filed his case in state court.


91. Thus, defendants conspired to and continually tampered with and retaliated against Plaintiff
    to cover the Defendants original fraudulent and illegal acts, and/or other durable pattern of
    frauds including manipulating the termination date of former employees, colluding with
    plaintiff’s previous counsel potentially before and likely after his dismissal, failing to preserve
    electronic evidence, falsifying information, thereby, illegally controlling Plaintiff,
    constraining his civil and constitutional rights, endangering Plaintiffs life, health, wellbeing,
    and reputation, and harming Plaintiffs income, financial resources, and access to credit.



                   Abuse and Deprivation of Rights Under Color of Law


92. In addition to indulging in illegal activities such as cyber-espionage and related surveillance
    techniques, Defendant has used multiple means of communication, including phone and/or
    email, through agents to threaten the plaintiff with stealing his identity, thereby scheming to
    illegally control the Plaintiff, constrain his civil and constitutional rights, endanger Plaintiffs
    life, health, wellbeing, and reputation, and harm Plaintiffs income, financial resources, and
    access to credit.


93. Defendant has abused their position, conspired to and used color of law to tamper with and
    retaliate against the Plaintiff regarding defendant efforts to disguise their fraudulent relations
    with Plaintiff’s previous attorney and government officials in agencies like the USCIS, either
    directly or through intermediaries, and further encourage these agents in adverse actions
    against the plaintiff, thereby purposely delaying plaintiff’s lawsuit in courts, and delaying
    and/or wrongfully denying plaintiff’s employment authorization application and right to
    freely work in the United States



                                                 27
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 28 of 38




94. Plaintiff is concerned that the highly resourceful and experienced defendant, will further use
    the color of law to willfully create conditions to dismiss this case, engage in adverse actions
    against plaintiff and further engage in a willful pattern of violations of, and failure to protect
    as required by law, all forms of civil and constitution rights of the plaintiff including common
    forms of self-determination, personal liberty, petition of government, freedom from visa
    based deportation or coercion, maintaining lawful presence and employment in the United
    States, thereby illegally controlling the plaintiff, constraining his civil and constitutional
    rights, endangering plaintiff’s health, well-being, reputation, and harming plaintiff’s income,
    financial resources, access to credit, employment options

95. Over the past one year, defendant has also repeatedly, by their proximity, intrusions, use of
    false identities, abuse, and control of the life, finances, and affairs of Plaintiff, engaged in
    searches without warrant, of Plaintiff's apartment. Defendant has used several agents and
    other resources to conduct these operations, making it literally impossible for Plaintiff to
    distinguish which defendant has engaged in which forms of illegal conduct against Plaintiff.


96. As such, defendants has used color of law to conspire to and engage in a willful long term
    pattern of violations of, and failure to protect as required by law, all forms of civil and
    constitutional rights of Plaintiff including common and ordinary forms of personal liberty,
    self-determination, freedom to seek human companions, freedom of speech, freedom of
    movement, petition of government, freedom from fear of severe personal injury or death,
    thereby illegally controlling Plaintiff, constraining his civil and constitutional rights,
    endangering Plaintiffs life, health, wellbeing, and reputation, and harming Plaintiff's income,
    financial resources, and access to credit.


                                          CAUSE OF ACTION


                                                 COUNT ONE
        DEPRIVATION OF EMPLOYMENT RIGHTS, RECRUITMENT FRAUD AND
                                     ILLEGAL ACTIVITIES
        [in violation of Federal Common Law, Common Law Tort, State Laws, New York State
            Human Rights Law (NYSHRL), New York City Human Rights Law (NYCHRL)]

                                                  28
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 29 of 38




97. Plaintiff repeats and incorporates by reference each and every allegation contained in the
    preceding paragraphs as if fully set forth herein.


98. Upon information and belief: Defendants have intentionally, knowingly, and tortiously
    misappropriated Plaintiff's labors, required Plaintiff to labor for their benefit and maintained
    illegal control of Plaintiff, and prevented Plaintiff from engaging in employment outside of
    Defendants' direct or indirect illegal control. Defendants' actions violate title VII of Federal
    Civil Rights Act and/or Americans with Disabilities Act (ADA), Federal Common Law,
    Federal Tort Claim Act, Common Tort Law, and/or similarly applicable law/s under
    NYCHRL, NYSHRL or NYC Admin Code


99. Plaintiff has been, and will continue to be, damaged by such actions in an amount to be
    proven at trial and in a manner and amount that cannot be fully measured or compensated
    in economic terms and for which there is no adequate remedy at law. The actions of
    Defendants have damaged, and will continue to damage, Plaintiff's economic situation,
    income, prospects of future income, civil and constitutional rights, and reputation, unless
    the acts of Defendants complained of herein are enjoined during the pendency of this action
    and thereafter.


                                              COUNT TWO
              CONSPIRACY TO COMMIT CRIMES INVOLVING BODY INJURY
        [in violation of Federal Common Law, Common Law Tort, State Laws, New York State
            Human Rights Law (NYSHRL), New York City Human Rights Law (NYCHRL)]


100. Plaintiff repeats and incorporates by reference each and every allegation contained in the
    preceding paragraphs as if fully set forth herein.


101. Upon information and belief, Defendants intentionally, knowingly, and tortiously engaged
    in reckless operation of motor vehicles to threaten and intimidate Plaintiff while Plaintiff
    was walking, or operating a motor vehicle, while Plaintiff was in public spaces. Defendants'

                                                 29
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 30 of 38




    actions violate Federal Common Law, Federal Tort Claim Act, Common Tort Law, and/or
    similarly applicable law/s under State Laws, NYCHRL, NYSHRL or NYC Admin Code


102. Plaintiff has been, and will continue to be, damaged by such actions in an amount to be
    proven at trial and in a manner and amount that cannot be fully measured or compensated
    in economic terms and for which there is no adequate remedy at law. The actions of
    Defendants have damaged, and will continue to damage, Plaintiff's economic situation,
    income, prospects of future income, civil and constitutional rights, and reputation, unless
    the acts of Defendants complained of herein are enjoined during the pendency of this action
    and thereafter.
                                            COUNT THREE
                          TAMPERING AND RETALIATION AGAINST
                               WITNESSES, VICTIM, INFORMANT
        [in violation of Federal Common Law, Common Law Tort, 18 U. S. C. § 1952, 18 U. S.
         C. § 1953, State Laws, New York State Human Rights Law (NYSHRL), New York City
                                     Human Rights Law (NYCHRL)]


103. Plaintiff repeats and incorporates by reference each and every allegation contained in the
    preceding paragraphs as if fully set forth herein.


104. Upon information and belief, Defendants have intentionally, knowingly, and tortiously
    tampered with plaintiff in their attempts to adversely influence Plaintiffs behavior and
    conduct, to maintain illegal control of Plaintiff, and to intimidate Plaintiff. Defendants'
    actions violate Federal Common Law, Federal Tort Claim Act, Common Tort Law, and/or
    18 U.S. C. § 1512, and/or similarly applicable law/s under State Laws, NYCHRL, NYSHRL
    or NYC Admin Code


105. Upon information and belief, Defendants have intentionally, knowingly, and tortiously
    retaliated against Plaintiff in their attempts to adversely influence Plaintiffs behavior and
    conduct, to maintain illegal control of Plaintiff, and to intimidate Plaintiff. Defendants'
    actions violate Federal Common Law, Federal Tort Claim Act, Common Tort Law, and/or

                                                30
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 31 of 38




    18 U.S. C. § 1513, and/or similarly applicable law/s under State Laws, NYCHRL, NYSHRL
    or NYC Admin Code


106. Plaintiff has been, and will continue to be, damaged by such actions in an amount to be
    proven at trial and in a manner and amount that cannot be fully measured or compensated
    in economic terms and for which there is no adequate remedy at law. The actions of
    Defendants have damaged, and will continue to damage, Plaintiff's economic situation,
    income, prospects of future income, civil and constitutional rights, and reputation, unless
    the acts of Defendants complained of herein are enjoined during the pendency of this action
    and thereafter.




                                             COUNT FOUR
                              ILLEGAL ACTIVITIES, MAIL FRAUD,
                               DISHONEST ATTORNEY SERVICES
         [in violation of Federal Common Law, Common Law Tort, 18 USC § 1341, 18 USC §
       1343, New York State Human Rights Law State Laws, New York State Human Rights Law
                      (NYSHRL), New York City Human Rights Law (NYCHRL)]


107. Plaintiff repeats and incorporates by reference each and every allegation contained in the
    preceding paragraphs as if fully set forth herein.


108. Upon    information and belief, defendant has intentionally, knowingly, and tortiously
    engaged in mail fraud to secure and perpetuate their interference with Plaintiffs rights.
    Defendants' actions violate Federal Common Law Tort, 18 U.S. C. § 1341, State Laws,
    NYSHRL & NYCHRL

109. Upon information and belief, defendant has tortiously engaged in delay of unemployment
    benefits due and payable to plaintiff, using mail fraud to disrupt and deny benefits to the
    plaintiff. Defendants' actions violate Federal Common Law Tort, 18 U.S. C. § 1343, State
    Laws, NYSHRL & NYCHRL.


                                                31
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 32 of 38




110. Upon information and belief, defendant has threatened the plaintiff with identity theft and
    wire fraud to perpetuate their interference with plaintiff’s rights. Defendants' actions violate
    Federal Common Law Tort, 18 U.S. C. § 1343, State Laws, NYSHRL & NYCHRL.


111. Plaintiff has been, and will continue to be, damaged by such actions in an amount to be
    proven at trial and in a manner and amount that cannot be fully measured or compensated
    in economic terms and for which there is no adequate remedy at law. The actions of
    Defendants have damaged, and will continue to damage, Plaintiff's economic situation,
    income, prospects of future income, civil and constitutional rights, and reputation, unless
    the acts of Defendants complained of herein are enjoined during the pendency of this action
    and thereafter.

                                              COUNT FIVE
                 BIOCHEMICAL / MEDICALLY INDUCED BODILY DAMAGE
         [in violation of Federal Common Law, Common Law Tort, 18 USC § 1581, 18 USC §
         1590, 18 USC § 1512, 18 USC § 1513, 18 USC § 1959, 18 USC § 241, 18 USC § 242,
          New York State Human Rights Law State Laws, New York State Human Rights Law
                       (NYSHRL), New York City Human Rights Law (NYCHRL)]


112. Plaintiff repeats and incorporates by reference each and every allegation contained in the
    preceding paragraphs as if fully set forth herein.


113. Defendant has intentionally, knowingly and tortuously BioChemically and Medically
    abused the plaintiff from February – June / July 2020. Plaintiff’s health, life, reputation,
    ability to earn a living, personal and intellectual assets have been harmed by these actions.
    Defandant’s actions violate Federal Common Law, Common Law Tort, 18 USC § 1581, 18
    USC § 1590, 18 USC § 1512, 18 USC § 1513, 18 USC § 241, 18 USC § 242, New York
    State Human Rights Law State Laws, New York State Human Rights Law (NYSHRL), New
    York City Human Rights Law (NYCHRL).

114. Defendant’s actions expose the plaintiff and members of the general public to extreme risk

                                                 32
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 33 of 38




    of personal injury or death. Defendant’s actions violate 18 USC § 1959.


115. Plaintiff has been, and will continue to be, damaged by such actions in an amount to be
    proven at trial and in a manner and amount that cannot be fully measured or compensated
    in economic terms and for which there is no adequate remedy at law. The actions of
    Defendants have damaged, and will continue to damage, Plaintiff's economic situation,
    income, prospects of future income, civil and constitutional rights, and reputation, unless
    the acts of Defendants complained of herein are enjoined during the pendency of this action
    and thereafter.

116. Plaintiff has been, and will continue to be, damaged by such actions in an amount to be
    proven at trial and in a manner and amount that cannot be fully measured or compensated
    in economic terms and for which there is no adequate remedy at law. The actions of
    Defendants have damaged, and will continue to damage, Plaintiff's economic situation,
    income, prospects of future income, civil and constitutional rights, and reputation, unless
    the acts of Defendants complained of herein are enjoined during the pendency of this action
    and thereafter.


                                              COUNT SIX
                 RETALIATING AGAINST WITNESS, VICTIM, INFORMANT
         [in violation of Federal Common Law, Common Law Tort, 18 USC § 1513, New York
          State Human Rights Law State Laws, New York State Human Rights Law (NYSHRL),
                             New York City Human Rights Law (NYCHRL)]


117. Plaintiff repeats and incorporates by reference each and every allegation contained in the
    preceding paragraphs as if fully set forth herein.


118. Defendant has intentionally, knowingly and tortuously retaliated against the plaintiff in an
    attempt to adversely influence plaintiff’s behavior and conduct, to maintain an illegal control
    of the plaintiff. Defendants violate Federal Common Law, 18 USC § 1513, New York State
    Human Rights Law State Laws, New York State Human Rights Law (NYSHRL), New York


                                                33
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 34 of 38




    City Human Rights Law (NYCHRL).

119. Plaintiff has been, and will continue to be, damaged by such actions in an amount to be
    proven at trial and in a manner and amount that cannot be fully measured or compensated
    in economic terms and for which there is no adequate remedy at law. The actions of
    Defendants have damaged, and will continue to damage, Plaintiff's economic situation,
    income, prospects of future income, civil and constitutional rights, and reputation, unless
    the acts of Defendants complained of herein are enjoined during the pendency of this action
    and thereafter.

120. Plaintiff has been, and will continue to be, damaged by such actions in an amount to be
    proven at trial and in a manner and amount that cannot be fully measured or compensated
    in economic terms and for which there is no adequate remedy at law. The actions of
    Defendants have damaged, and will continue to damage, Plaintiff's economic situation,
    income, prospects of future income, civil and constitutional rights, and reputation, unless
    the acts of Defendants complained of herein are enjoined during the pendency of this action
    and thereafter.



                                            COUNT SEVEN
                                 CONSPIRACY AGAINST RIGHTS
    [in violation of Federal Common Law / Common Law Tort, 18 USC § 241, State Laws, New
     York State Human Rights Law (NYSHRL), New York City Human Rights Law (NYCHRL)]



121. Plaintiff repeats and incorporates by reference each and every allegation contained in the
    preceding paragraphs as if fully set forth herein.


122. Upon information and belief, Defendant has knowingly, systematically and tortuously
    violated plaintiff’s civil and constitutional rights. Defendant actions violate Federal
    Common Law / Common Law Tort, and/or 18 USC § 241, and/or similarly applicable law/s
    under State Laws, NYCHRL, NYSHRL or NYC Admin Code


                                                34
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 35 of 38




123. Plaintiff has been, and will continue to be, damaged by such actions in an amount to be
    proven at trial and in a manner and amount that cannot be fully measured or compensated
    in economic terms and for which there is no adequate remedy at law. The actions of
    Defendants have damaged, and will continue to damage, Plaintiff's economic situation,
    income, prospects of future income, civil and constitutional rights, and reputation, unless
    the acts of Defendants complained of herein are enjoined during the pendency of this action
    and thereafter.

                                            COUNT EIGHT
                      DEPRIVATION OF RIGHTS UNDER COLOR OF LAW
    [in violation of Federal Common Law, Common Law Tort, 18 USC § 242, State Laws, New
     York State Human Rights Law (NYSHRL), New York City Human Rights Law (NYCHRL)]



124. Plaintiff repeats and incorporates by reference each and every allegation contained in the
    preceding paragraphs as if fully set forth herein.


125. Upon information and belief, Defendant has knowingly abused their power, positions, and
    resources for the purpose of perpetuating the abuse of Plaintiff and his rights, controlling
    activities of Plaintiff, willfully endangering Plaintiff health, well-being, reputation, and
    harming his reputation, privacy, quality of life, and personal and economic prospects.
    Defendant actions violate Federal Tort Claim Act, Common Tort Law, and/or 18 USC §
    242, and/or similarly applicable law/s under State Laws, NYCHRL, NYSHRL or NYC
    Admin Code


126. Plaintiff has been, and will continue to be, damaged by such actions in an amount to be
    proven at trial and in a manner and amount that cannot be fully measured or compensated
    in economic terms and for which there is no adequate remedy at law. The actions of
    Defendants have damaged, and will continue to damage, Plaintiff's economic situation,
    income, prospects of future income, civil and constitutional rights, and reputation, unless
    the acts of Defendants complained of herein are enjoined during the pendency of this action
    and thereafter.

                                                35
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 36 of 38




                                                COUNT NINE
                              OBSTRUCTION OF CORRESPONDENCE
    [in violation of Federal Common Law / Common Law Tort, 18 USC § 1702, State Laws, New
      York State Human Rights Law (NYSHRL), New York City Human Rights Law (NYCHRL)]



127. Plaintiff repeats and incorporates by reference each and every allegation contained in the
     preceding paragraphs as if fully set forth herein.


128. Upon information and belief, Defendant has knowingly, systematically and tortuously
     violated plaintiff’s civil and constitutional rights, including right to communicate,
     correspond or engage with US Departments and Agencies, regarding plaintiff’s rights and
     claims for tortious engagement with agencies. Defendant actions violate Federal Common
     Law / Common Law Tort, and/or 18 USC § 1702, and/or similarly applicable law/s under
     State Laws, NYCHRL, NYSHRL or NYC Admin Code


129. Plaintiff has been, and will continue to be, damaged by such actions in an amount to be
     proven at trial and in a manner and amount that cannot be fully measured or compensated
     in economic terms and for which there is no adequate remedy at law. The actions of
     Defendants have damaged, and will continue to damage, Plaintiff's economic situation,
     income, prospects of future income, civil and constitutional rights, and reputation, unless
     the acts of Defendants complained of herein are enjoined during the pendency of this action
     and thereafter.


                                      DEMAND FOR JURY TRIAL


130. Plaintiff demands a trial by jury as to all issues so triable.


                                          PRAYER FOR RELIEF


     WHEREFORE, Plaintiff respectfully prays for Judgement against defendant as follows:

                                                   36
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 37 of 38




131. That the defendants and their officers, employees, agents and all other persons including
     attorneys in active or passive concert or participation with any of them, be enjoined and
     restrained during the pendency of this action and permanently thereafter from
     biochemical/medical manipulation of the plaintiff, and all other forms of abusive conduct
     or contact with the plaintiff.


132. That the defendants be directed to file with this court and serve on plaintiff, within thirty
     (30) days after service of an injunction a report in writing, and under oath, setting forth the
     detail and manner in which each defendant has complied with the injunction.

133. That the defendants be directed to file with this court and serve on plaintiff within thirty (30)
     days under oath, any discipline, summaries, inspections, audit reports, executive
     communications / memoranda related to those reports or writings prepared by defendants,
     agencies or other persons concerned with this matter, with any management, supervision,
     communication and/or disciplinary process that relate to the matters described in this
     complaint.

134. That the defendants be directed to file with this court and serve on plaintiff within thirty (30)
     days under oath, a report in writing setting forth in detail the identification or ownership,
     control or interest of all related persons, whether active or defunct, including without
     limitations all communications and/or correspondence evidence, reports, emails, phone
     calls, transcripts, for those who impersonated or portrayed themselves as another during the
     pendency of events in this complaint, and their whereabouts; all whether or not named
     herein, that relate to the matters described in this complaint.

135. That the court finds that defendant, including all persons, or interest of all related persons,
     including cover persons and their parent enterprise(s) or controlling person(s), whether
     active or defunct, for the purpose of this litigation, for determining fault, liability,
     responsibility whether personal or financial, as defined by Federal and State laws, including
     all civil and criminal penalties authorized by law.



                                                  37
         Case 1:20-cv-05701-ALC Document 1 Filed 07/17/20 Page 38 of 38




136. That the defendants be required to pay plaintiff such damages as plaintiff has sustained, or
     will sustain, in consequence of defendants abuse of plaintiff’s economic, civil and
     constitutional rights, loss of professional and business income, loss of personal property or
     profits owned by plaintiff and destroyed by defendants, loss of reputation and willful
     endangerment, but in no event less than a reasonable compensation for services and
     damages, accounting all gains and advantages derived by defendants that are attributable to
     such unlawful acts that relate to the matters described in this complaint, as defined by
     Federal and State laws, including all civil and criminal penalties authorized by law.

137. That the defendants be required to pay Plaintiff amount set forth by a jury and for relief
     requested herein, including front pay and benefits for the potential employers identified in
     recruitment fraud; actual and punitive damages, and costs incurred because of the
     Defendant’s unlawful behavior, including all civil and criminal penalties authorized by law.

138. That the defendants be required to pay plaintiff such all costs related to this action, including
     interests, and any reasonable future attorney fees with interest if the plaintiff requires so by
     law, including all civil and criminal penalties authorized by law.

139. That plaintiff be granted such other and further relied upon relief as this court may deem
     just, proper and equitable




                                                         Yours, etc.,
                                                                                        Ashu Shukla
                                                                                      _s_ashu shukla
                                                                                             Plaintiff
                                                                              202 Salem CT, Apt#11
                                                                                 Princeton, NJ 08540
                                                                             ashu.shukla@gmail.com
                                                                                   T # 917-488-6143


                                                  38
